Exhibit 10.2

Execution Version

SUBSIDIARY GUARANTY

This SUBSIDIARY GUARANTY, dated as of August 30, 2010 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Guaranty”),
is made by each Subsidiary (such capitalized term, and other terms used in this
Guaranty, to have the meanings set forth in Article I) of KANSAS CITY SOUTHERN
DE MEXICO, S.A. DE C.V., a corporation with variable capital (sociedad anonima
de capital variable) organized under the laws of Mexico (the “Borrower”) from
time to time party hereto (individually referred to as a “Guarantor,” and
collectively referred to as the “Guarantors”), in favor of THE BANK OF NOVA
SCOTIA, in its capacity as the Administrative Agent and each of the Secured
Parties.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders, the
Administrative Agent, Scotiabank Inverlat S.A., Institución de Banca Múltiple,
Grupo Financiero Scotiabank Inverlat, as the Collateral Agent and certain other
institutions as syndication and documentation agents, the Lenders and the
Issuers have extended Commitments to make Credit Extensions to the Borrower; and

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement
and the making of the Credit Extensions under the Credit Agreement, each
Guarantor is required to execute and deliver this Guaranty;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders and the
Issuers to make Credit Extensions (including the initial Credit Extension) to
the Borrower, and to induce Secured Parties to enter into Hedging Agreements,
each Guarantor hereby agrees jointly and severally, for the benefit of each
Secured Party, as follows.

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Guaranty, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Guarantor” and “Guarantors” are defined in the preamble.

“Guaranty” is defined in the preamble.



--------------------------------------------------------------------------------

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1. Guaranty. Each Guarantor jointly and severally absolutely,
unconditionally and irrevocably:

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of each Obligor now or hereafter existing, whether
for principal, interest (including interest accruing at the then applicable rate
provided in the Credit Agreement after the occurrence of any Default set forth
in Section 8.1.9 of the Credit Agreement, whether or not a claim for post-filing
or post-petition interest is allowed under applicable law following the
institution of a proceeding under bankruptcy, insolvency or similar laws), fees,
Reimbursement Obligations, expenses or otherwise (including all such amounts
which would become due but for the operation of the automatic stay under
Section 362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11
U.S.C. §502(b) and §506(b) and any other Applicable Laws of similar effect
binding on the Obligors, including the applicable provisions of the Ley de
Concursos Mercantiles of Mexico); and

(b) indemnifies and holds harmless each Secured Party for any and all reasonable
and documented costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by such Secured Party in enforcing any rights under this
Guaranty;

provided, that each Guarantor shall only be liable under this Guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this Guaranty, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guaranty constitutes a guaranty of payment when due and not
of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any Obligor or any
other Person before or as a condition to the obligations of such Guarantor
hereunder.

SECTION 2.2. Reinstatement, etc. Each Guarantor, jointly and severally, agrees
that this Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment (in whole or in part) of any of the
Obligations is invalidated, declared to be fraudulent or preferential, set
aside, rescinded or must otherwise be restored by any Secured Party, including
upon the occurrence of any Default set forth in Section 8.1.9 of the Credit
Agreement or otherwise, all as though such payment had not been made.

SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full

 

2



--------------------------------------------------------------------------------

force and effect until the Loan Repayment Date has occurred. Each Guarantor
jointly and severally guarantees that the Obligations of each Obligor shall be
paid strictly in accordance with the terms of each Loan Document under which
they arise, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The liability of each Guarantor under this
Guaranty shall be joint and several, absolute, unconditional and irrevocable
irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Obligor or any other Person (including
any other guarantor) under the provisions of any Loan Document or otherwise, or
(ii) to exercise any right or remedy against any other guarantor (including any
Guarantor) of, or collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation, or any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Loan Document;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, irregularity,
compromise, unenforceability of, or any other event or occurrence affecting, any
Obligations or otherwise;

(e) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor (including a Guarantor hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to, or waiver or release of, or addition to, or consent to or
departure from, any other guaranty held by any Secured Party securing any of the
Obligations; or

(f) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor.

SECTION 2.4. Setoff. Each Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender, without the requirement that any notice be
given to such Guarantor (such notice being expressly waived by each Guarantor),
upon the occurrence and during the continuance of any Default described in
Section 8.1.9 of the Credit Agreement or, with the consent of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, to set-off and appropriate and apply to the payment of the Obligations
(whether or not then due, and whether or not any Secured Party has made any
demand for payment of the Obligations), any and all balances, claims, credits,
deposits (general or special, time or demand, provisional or final), accounts or
money of such Guarantor then or thereafter maintained with such Secured Party;
provided, that any such appropriation and application shall be subject to the
provisions of Section 4.8 of the Credit Agreement. Each Secured Party agrees to
notify the

 

3



--------------------------------------------------------------------------------

Borrower and the Administrative Agent after any such setoff and application made
by such Secured Party; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Secured
Party under this Section are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Secured
Party may have.

SECTION 2.5. Waiver, etc. Each Guarantor waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that any Secured Party protect, secure, perfect or
insure any Lien, or any property subject thereto, or exhaust any right or take
any action against any Obligor or any other Person (including any other
guarantor) or any collateral securing the Obligations, as the case may be.

SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Obligor, in respect of any payment made under any Loan Document or otherwise,
until following the Loan Repayment Date. Any amount paid to any Guarantor on
account of any such subrogation rights prior to the Loan Repayment Date shall be
held in trust for the benefit of the Secured Parties and shall immediately be
paid and turned over to the Administrative Agent for the benefit of the Secured
Parties in the exact form received by such Guarantor (duly endorsed in favor of
the Administrative Agent, if required), to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with Section 2.7;
provided, that if any Guarantor has made payment to the Secured Parties of all
or any part of the Obligations and the Loan Repayment Date has occurred, then,
at such Guarantor’s request, the Administrative Agent (on behalf of the Secured
Parties) will, at the expense of such Guarantor, execute and deliver to such
Guarantor appropriate documents (without recourse and without representation or
warranty) necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Obligations resulting from such payment. In furtherance of
the foregoing, at all times prior to the Loan Repayment Date, each Guarantor
shall refrain from taking any action or commencing any proceeding against any
Obligor (or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Guaranty to any Secured Party, except as necessary to protect and
maintain its future rights of collection in connection with applicable statutes
of limitations.

SECTION 2.7. Payments; Application. Each Guarantor agrees that all payments made
by such Guarantor hereunder will be made in Dollars to the Administrative Agent
in immediately available funds, without set-off, counterclaim or other defense
and in accordance with Sections 4.6 and 4.7 of the Credit Agreement, free and
clear of and without deduction for any Taxes, each Guarantor hereby agreeing to
comply with and be bound by the provisions of Sections 4.6 and 4.7 of the Credit
Agreement in respect of all payments and application of such payments made by it
hereunder and each Secured Party hereby agreeing to comply with and be bound by
the provisions of Sections 4.6, 4.7 and 4.11 of the Credit Agreement in respect
of all payments and application of payments received by such Secured Party and
the provisions of which Sections are hereby incorporated into and made a part of
this Guaranty by this reference as if set forth herein; provided, that
references to the “Borrower” in such Sections shall be deemed to be references
to each Guarantor, and references to “this Agreement” in such Sections shall be
deemed to be references to this Guaranty.

 

4



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make Credit Extensions thereunder, and to induce Secured Parties to enter into
Hedging Agreements, each Guarantor represents and warrants to each Secured Party
as set forth below.

SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article VI of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to any Guarantor and its properties, are true and correct in all material
respects, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Guaranty by this
reference as though specifically set forth in this Article.

SECTION 3.2. Financial Condition, etc. Each Guarantor has knowledge of each
other Obligor’s financial condition and affairs and has adequate means to obtain
from each other Obligor on an ongoing basis information relating thereto and to
each other Obligor’s ability to pay and perform the Obligations, and agrees to
assume the responsibility for keeping, and to keep, so informed for so long as
this Guaranty is in effect. Each Guarantor acknowledges and agrees that the
Secured Parties shall have no obligation to investigate the financial condition
or affairs of any Obligor for the benefit of such Guarantor nor to advise such
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of any other Obligor that might become known to any Secured Party at any
time, whether or not such Secured Party knows or believes or has reason to know
or believe that any such fact or change is unknown to such Guarantor, or might
(or does) materially increase the risk of such Guarantor as guarantor, or might
(or would) affect the willingness of such Guarantor to continue as a guarantor
of the Obligations.

SECTION 3.3. Best Interests. It is in the best interests of each Guarantor to
execute this Guaranty inasmuch as such Guarantor will, as a result of being a
Subsidiary of the Borrower, derive substantial direct and indirect benefits from
the Credit Extensions made from time to time to the Borrower by the Lenders and
the Issuers pursuant to the Credit Agreement and the execution and delivery of
Hedging Agreements among the Borrower, other Obligors and certain Secured
Parties, and each Guarantor agrees that the Secured Parties are relying on this
representation in agreeing to make Credit Extensions to the Borrower.

ARTICLE IV

COVENANTS, ETC.

SECTION 4.1. Covenants. Each Guarantor covenants and agrees that at all times
prior to the Loan Repayment Date, it will perform, comply with and be bound by
all of the agreements,

 

5



--------------------------------------------------------------------------------

covenants and obligations contained in the Credit Agreement (including Article
VII and Section 8.1.9 of the Credit Agreement) which are applicable to such
Guarantor or its properties, each such agreement, covenant and obligation
contained in the Credit Agreement and all other terms of the Credit Agreement to
which reference is made in this Article, together with all related definitions
and ancillary provisions, being hereby incorporated into this Guaranty by this
reference as though specifically set forth in this Article.

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment. This
Guaranty shall remain in full force and effect until the Loan Repayment Date has
occurred, shall be jointly and severally binding upon each Guarantor and its
successors and permitted transferees and assigns and shall inure to the benefit
of and be enforceable by each Secured Party and their respective successors and
permitted transferees and assigns; provided, that no Guarantor shall (unless
otherwise permitted under the terms of the Credit Agreement) assign any of its
obligations hereunder without the prior written consent of all Lenders (or
Required Lenders, if applicable pursuant to the terms of the Credit Agreement).
Without limiting the generality of the foregoing (but subject to any contrary
provisions of Section 10.11 and Article IX of the Credit Agreement), any Lender
may assign or otherwise transfer (in whole or in part) any Commitment, Note or
Credit Extension held by it to any other Person, and such other Person shall
thereupon become vested with all rights and benefits in respect thereof granted
to such Lender under each Loan Document (including this Guaranty) or otherwise.

SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of this
Guaranty, nor consent to any departure by any Guarantor from its obligations
under this Guaranty, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent (on behalf of the Lenders or the
Required Lenders, as the case may, be pursuant to Section 10.1 of the Credit
Agreement) and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, all notices and communications need only be
sent in care of the Borrower) set forth on Schedule II to the Credit Agreement
or at such other address or facsimile number as may be designated by such party
in a notice to the other party. Any notice, if mailed and properly addressed
with postage prepaid or if properly addressed and sent by pre-paid courier
service, shall be deemed given when received; any such notice, if transmitted by
facsimile, shall be deemed given when the confirmation of transmission thereof
is received by the transmitter.

 

6



--------------------------------------------------------------------------------

SECTION 5.5. No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 5.6. Further Assurances. Each Guarantor agrees, upon the written request
of the Administrative Agent or any Secured Party, to execute and deliver to the
Administrative Agent or such Secured Party, from time to time, any additional
instruments or documents deemed to be reasonably necessary by the Administrative
Agent or such Secured Party to cause this Guaranty to be, become or remain valid
and effective in accordance with its terms.

SECTION 5.7. Section Captions. Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

SECTION 5.8. Severability. Wherever possible each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 5.9. Governing Law, Entire Agreement, etc. THIS GUARANTY SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER THEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS,
WRITTEN OR ORAL, WITH RESPECT THERETO.

SECTION 5.10. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
UPON THIS GUARANTY OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE SECURED PARTIES OR ANY GUARANTOR IN CONNECTION
HEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY

 

7



--------------------------------------------------------------------------------

IN CONNECTION WITH SUCH LITIGATION. EACH GUARANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED FOR
THE BORROWER IN SECTION 10.2 OF THE CREDIT AGREEMENT. EACH GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.

SECTION 5.11. Counterparts. This Guaranty may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Guaranty by facsimile shall
be effective as delivery of a manually executed counterpart of this Guaranty.

SECTION 5.12. Additional Guarantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Guarantor” hereunder with the same force and effect as if it were
originally a party to this Guaranty and named as a “Guarantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
other Guarantor hereunder, and the rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.

SECTION 5.13. Release of Guarantor. Upon the occurrence of the Loan Repayment
Date, this Guaranty and all obligations of each Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party. In addition, at the request of the Borrower, and at the sole expense of
the Borrower, any Guarantor shall be released from its obligations hereunder in
the event that such Guarantor ceases to be a Subsidiary in a transaction
permitted by the Credit Agreement; provided, that the Borrower shall have
delivered to the Administrative Agent, at least three Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Guarantor and a certification by the Borrower stating that such
transaction is in compliance with the Loan Documents.

SECTION 5.14. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT (ON BEHALF OF
ITSELF AND EACH OTHER SECURED PARTY) AND EACH GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT,

 

8



--------------------------------------------------------------------------------

SUCH LENDER, THE ISSUER OR SUCH GUARANTOR IN CONNECTION THEREWITH. EACH
GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUER ENTERING
INTO THE LOAN DOCUMENTS.

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its Authorized Officer as of the date first above written.

 

ARRENDADORA KCSM, S.A. de C.V. By:  

/s/ Paul J. Weyandt

Name:   Paul J. Weyandt Title:   Attorney-in-fact and Treasurer

HIGHSTAR HARBOR HOLDINGS
MEXICO, S. de R.L. de C.V.

By:  

/s/ Paul J. Weyandt

Name:   Paul J. Weyandt Title:   Attorney-in-fact MTC PUERTA MEXICO, S. de R.L.
de C.V. By:  

/s/ Paul J. Weyandt

Name:   Paul J. Weyandt Title:   Attorney-in-fact VAMOS a MEXICO, S.A. de C.V.
By:  

/s/ Paul J. Weyandt

Name:   Paul J. Weyandt Title:   Attorney-in-fact

 

9



--------------------------------------------------------------------------------

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE SECURED PARTIES:

 

THE BANK OF NOVA SCOTIA,

as Administrative Agent

By:  

/s/ Michelle Phillips

  Name:   Michelle Phillips   Title:   Director

 

10



--------------------------------------------------------------------------------

ANNEX I to

the Subsidiary Guaranty

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

THIS SUPPLEMENT, dated as of                          , 201     (this
“Supplement”), is to the Subsidiary Guaranty, dated as of August 30, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Guaranty”), among the Guarantors (such capitalized term, and other
terms used in this Supplement, to have the meanings set forth in Article I of
the Guaranty) from time to time party thereto, in favor of THE BANK OF NOVA
SCOTIA, as Administrative Agent for each of the Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to the provisions of Section 5.12 of the Guaranty, each of the
undersigned is becoming a Guarantor under the Guaranty; and

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, and for other consideration
(the receipt and sufficiency of which are hereby acknowledged), each of the
undersigned agrees, for the benefit of each Secured Party, as follows.

SECTION 1. Party to Guaranty, etc. In accordance with the terms of the Guaranty,
by its signature below, each of the undersigned irrevocably agrees to become a
Guarantor under the Guaranty with the same force and effect as if it were an
original signatory thereto and each of the undersigned (a) agrees to be bound by
and comply with all of the terms and provisions of the Guaranty applicable to it
as a Guarantor; (b) agrees that the representations and warranties in Article
III of the Guaranty are hereby incorporated by reference and made by the
undersigned with respect to itself as of the date hereof; and (c) submit to the
jurisdiction of the courts indicated in the Guaranty in the manner set forth
therein. In furtherance of the foregoing, each reference to a “Guarantor” and/or
“Guarantors” in the Guaranty shall be deemed to include each of the undersigned.

SECTION 2. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).

SECTION 3. Full Force of Guaranty. Except as expressly supplemented hereby, the
Guaranty shall remain in full force and effect in accordance with its terms.

SECTION 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision



--------------------------------------------------------------------------------

of this Supplement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Supplement or the Guaranty.

SECTION 5. Indemnity; Fees and Expenses, etc. Without limiting the provisions of
any other Loan Document, each of the undersigned agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses
incurred in connection with this Supplement, including reasonable and documented
attorney’s fees and expenses of the Administrative Agent’s counsel.

SECTION 6. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT IS A LOAN
DOCUMENT, AND SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). This
Supplement and the other Loan Documents constitute the entire understanding
among the parties hereto with respect to the subject matter thereof and
supersede any prior agreements, written or oral, with respect thereto.

SECTION 7. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Guaranty by facsimile shall
be effective as delivery of a manually executed counterpart of this Guaranty.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF SUBSIDIARY] By:  

 

  Name:     Title:   [NAME OF SUBSIDIARY] By:  

 

  Name:    

Title:

 

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE SECURED PARTIES:

 

THE BANK OF NOVA SCOTIA,

as Administrative Agent

By:  

 

  Name:     Title:  

 

3